Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Chang et al. for claims 1-5 and 10 were considered but are not persuasive for the following reasons.
	Applicants contend that Chang et al. does not teach average MWs of 1-7 kDa.
	Applicants’ arguments are not convincing since the teachings of Chang et al. anticipate the method of the instant claims. Chang et al. teach a single MW of 1 kDa or 5 kDa, uniform gelatin of a specified MW, and a particular MW (i.e. average MW would be the same as the MW; please refer to the entire specification particularly paragraphs 20, 135, 138; Table 2).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Prockop et al. and Sibilla et al. for claims 1-5 and 10 were considered but are not persuasive for the following reasons.
	Applicants contend that a person of skill in the art would not have combined Prockop et al. and Sibilla et al. because Prockop et al. teach recombinant collagens while Sibilla et al. teaches natural collagens. Applicants contend that neither reference teaches hydrolyzing expressed collagen.
	Applicants’ arguments are not convincing since the teachings of Prockop et al. and Sibilla et al. render the method of the instant claims prima facie obvious. 
In response to applicant's argument that Prockop et al. and Sibilla et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Prockop et al. and Sibilla et al. teach collagens and modification of collagens (since the cells of Prockop et al. also express prolyl-4-hydroxylase, one of skill in the art would understand that the collagen is hydrolyzed even though Prockop et al. does not explicitly state as such). It is known in the art that both recombinant and natural collagen can be hydrolyzed (additional references will be provided if requested by applicants). If a more complex, naturally occurring structure of collagen can be hydrolyzed, then a less complex structure of collagen should be easier to hydrolyze (as long as the collagen/collagen fragments still contain sites for hydrolysis). Administering a non-human collagen to a human may result in antibody formation to the foreign antigen (i.e. non-human collagen; again, additional references will be provided if requested by applicants).
	Since the cells of Prockop et al. also express prolyl-4-hydroxylase, one of skill in the art would understand that the collagen is hydrolyzed even though Prockop et al. does not explicitly state as such.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Prockop et al. and Aggarwal et al. for claims 1-5 and 10 were considered but are not persuasive for the following reasons.
	Applicants contend that Aggarwal et al. is non-analogous art because it does not disclose utilization of collagen peptides as therapeutic agents.
	Applicants’ arguments are not convincing since the teachings of Prockop et al. and Aggarwal et al. render the method of the instant claims prima facie obvious. 
In response to applicant's argument that Aggarwal et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Aggarwal et al. teach “Digestion of Recombinant Gelatin with FAP for Cleavage Mapping” see page 5. The present claims only require two methods steps: (1) expressing a collagen peptide from a coding nucleotide sequence and (2) hydrolyzing the expressed collagen peptide. A therapeutic use of the collagen peptides is not claimed. 
Hydrolysis of collagen is extremely well-known in the prior art (again, additional references will be provided upon applicants request).

Regarding the “unexpected success”, the present is a method of making, not a method of utilizing. The scope of the claims and the scope of the results to support the “unexpected success” must be commensurate in scope. No statistical analysis has been performed. Only a “high” MW control has been utilized (e.g. 100 kDa) while the claims also refer to starting material of 8 kDa (e.g. would an 8 kDa collagen control have the same result as the experimental smaples?).

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658